Case 3:20-cv-01372-TAD-KLH Document 7-3 Filed 10/30/20 Page 1 of 1 PagelID#: 126
Case 3:20-cv-01372-TAD-KLH Document 1-2 Filed 10/22/20 Page 44 of 54 PagelD #: 53

MV OLR A

JM
CITATION
AARON LARRY BOWMAN ae NUMBER: C-20202498
VS STATE OF LOUISIANA
PARISH OF OUACHITA
DEPUTY DONOVAN GINN, FOURTH JUDICIAL DISTRICT COURT
OUACHITA PARISH SHERIFF'S
OFFICE, JAY RUSSEL, SHERIFF,
UNIVERSITY OF LOUISIANA
MONROE POLICE DEPARTMENT,
METRO NARCOTICS UNIT,
LOUISIANA STATE POLICE
DEPARTMENT, MONROE POLICE
DEPARTMENT, CITY OF MONROE
OUACHITA PARISH

TO:

UNIVERSITY OF LOUISIANA MONROE POLICE DEPARTMENT

3811 DESIARD AVENUE

MONROE, LA 71209
YOU HAVE BEEN SUED.

Attached to this Citation is a certified copy of the Petition. The petition tells you what
you are being sued for.

You must EITHER do what the petition asks, OR, within FIFTEEN (15) days after you
have received these documents, you must file an answer or other legal pleadings in the
Office of the Clerk of this Court at the Ouachita Parish Court House, 301 South Grand,
Monroe, Louisiana.

If you do not do what the petition asks, or if you do not file an answer or legal pleading
within FIFTEEN (15) days, a judgment may be entered against you without further
notice.

This Citation was issued by the Clerk of Court for Ouachita Parish, on this SEPTEMBER
24, 2020.

OUACHITA PARISH CLERK OF COURT

Also attached are the following:
PETITION FOR DAMAGES FOR POLICE MISCONDUCT AND EXCESSIVE
FORCE

By: JANAE MADISON
Deputy Clerk

 

FILED BY: DONECIA BANKS-MILEY #35641
ORIGINAL
SERVICE COPY

FILE COPY

Exhibit A, in globo
Page 44
